Order unanimously modified on the law and as modified affirmed without costs and matter remitted to Cattaraugus County Family Court for further proceedings in accordance with the following Memorandum: The matter must be remitted to Family Court for a dispositional hearing in accordance with Matter of Suffolk County Dept, of Social Servs. (Michael V.) v James M. (83 NY2d 178). A dispositional hearing is a condition precedent to the entry of a dispositional order such as the order of protection granted by Family Court here (see, Family Ct Act §§ 1045, 1047, 1052 [a]; Matter of Suffolk County Dept. of Social Servs. [Michael V.] v James M., supra, at 183). The fact that the children are residing in Rhode Island does not render the dispositional hearing superfluous (see, Matter of Suffolk County Dept. of Social Servs. [Michael V.] v James M., supra). (Appeal from Order of Cattaraugus County Family Court, Nenno, J.—Child Abuse and Neglect.) Present—Denman, P. J., Pine, Fallon, Wesley and Balio, JJ.